SUMMARY ORDER
This appeal emerges from the complex bankruptcy proceedings handled with care and thoughtfulness by Judge Robert E. Gerber of the United States Bankruptcy Court for the Southern District of New York in the matter of the bankruptcy of Adelphia Communications Corp. and its subsidiaries. Plaintiff Adelphia Recovery Trust (“ART”) appeals from a December 9, 2008 judgment of the District Court dismissing, in part, plaintiffs complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Judge McKenna held, in substance, that ART cannot pursue claims on behalf of certain uninjured creditors, which had been fully paid under the terms of two reorganization plans approved by Judge Gerber. On appeal, plaintiff argues that the District Court erred in concluding, inter alia, that plaintiff lacked standing to bring various claims under federal bankruptcy law. We assume the parties’ familiarity with the facts and procedural history of this case.
We have reviewed plaintiffs arguments and find them to be without merit. Substantially for the reasons stated in the District Court’s comprehensive Memorandum and Order of June 17, 2008, we conclude that the District Court did not err in dismissing plaintiffs claims asserted under bankruptcy law. Accordingly, the Decem-